Citation Nr: 18100043
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-33 182
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	5
 
ORDER
Entitlement to service connection for a bilateral hearing loss disability is granted.
FINDING OF FACT
The Veterans bilateral hearing loss began during active service. 
CONCLUSION OF LAW
The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.§§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Navy from July 1968 to October 1969. 
Entitlement to Service Connection for Bilateral Hearing Loss 
The Veteran asserts that his currently diagnosed hearing loss began during service.  
Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385. 
The record includes a diagnosis of bilateral sensorineural hearing loss for VA purposes during the pendency of the appeal.
The Veteran reported in-service noise exposure from heavy machinery, loud engines, naval ships, and rocket explosions.  He stated that he was responsible for loading ammunition and other supplies from ships, as well as driving giant forklifts.  The Veterans DD-214 listed his military occupational specialty as a stock clerk.  Moreover, the June 2012 rating decision granted service connection for tinnitus as a result of his in-service noise exposure.  Accordingly, the Board notes that in-service noise exposure is conceded.  
The Veterans March 1967 enlistment examination revealed normal findings of the ears and drums and whisper voice testing was normal at 15/15 bilaterally.  An audiometric examination was not performed at enlistment.  
At the time of separation, the Veterans threshold levels in decibels (dB) were as follows:  
	HERTZ
	500	1000	2000	3000	4000	6000
RIGHT	30	15	10	15	10	30
LEFT	40	20	20	20	25	25

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veterans service and his current disability.  Id.  Thus, service treatment records appear to show some degree of hearing loss, although such hearing loss did not meet the criteria for a hearing loss disability for VA purposes at the time of separation from service.  
He was afforded a VA examination in November 2010.  He reported hearing difficulties since military service.  He described in-service noise exposure from heavy machinery, loud engine noise, naval ship noise, and rocket blasts and explosions.  Objective testing revealed bilateral hearing loss for VA purposes.  The examiner provided a speculative opinion and gave the following explanation: 
The only audiometric data exhibited was a whispered voice test passed at 15dB bilaterally at entrance to the military in 1968.  At discharge pure tone thresholds from 500 to 6000 Hz were seen bilaterally with mild hearing loss noted at 500 Hz bilaterally and at 6000 Hz in the right ear.  However, since whispered voice test does not give information regarding frequency-specific hearing deficit, we cannot determine whether hearing loss is present in high frequency range at entrance into the military.  Consequently, cannot state whether mild hearing loss exhibited at time of discharge is service-connected without resorting to speculation.  
During his May 2017 hearing, the Veteran testified that his hearing loss started during service.  He stated that the audiologist who conducted his separation examination commented on his significant hearing loss.  He also testified about his hearing difficulties since service.  
In light of the normal whisper tests at the time of his enlistment during service, his conceded in-service noise exposure, the separation examination showing some hearing loss, and the Veterans competent statements regarding hearing difficulty since service, the Board finds that the evidence is at lease in equipoise as to whether the Veterans currently diagnosed hearing loss disability had its onset in service.  Therefore, resolving all doubt in the Veterans favor, the Board finds that service connection is warranted for bilateral hearing loss.


REMANDED ISSUES

Entitlement to service connection for alcohol abuse and a psychiatric disorder, entitlement to an increased rating for coronary artery disease, entitlement to TDIU, and entitlement to medical treatment for psychosis or mental illness are remanded for additional development.

Psychiatric Disorder, Alcohol Abuse, and Psychiatric Disorder for Medical Treatment 
The Veteran asserted that he developed a psychiatric disorder as a result of service.  He also stated that his alcohol abuse was caused by his posttraumatic stress disorder (PTSD).  He reported an in-service rocket attack that lasted for hours and involved a nearby ammunition dump being hit.  He was forced to jump from the second story of the barracks.  Following the incident, the air was filled with smoke and debris, and he observed body parts of civilians killed during the rocket attack.  He also reported witnessing a dead Vietnamese civilian on the road who was run over by an American truck convoy.  He also stated that he witnessed dead bodies left near his workstation.  He testified that he started drinking within the first month following service in order to feel better.    
The Veterans service treatment records do not document any treatment for or complaints of a psychiatric disorder.
Medical records include diagnoses of PTSD, anxiety disorder, depressive disorder, and adjustment disorder with mixed features.  In light of the psychiatric diagnoses, the Board has expanded the Veterans claim to include all of the psychiatric disorders diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimants description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).
A May 2005 VA treatment record noted depression related to medical treatment for his service-connected coronary artery disease.  He reported occasional in-service rocket attacks, but stated that he did not feel threatened.  He started drinking heavily shortly after his return from Vietnam, secondary to the way he was treated when he came home.  
He was provided a VA examination in February 2011.  He described the in-service stressor involving a rocket attack near his barracks.  He jumped from the second story and crawled into a bunker.  The Veteran started abusing alcohol in the 1980s, which he related to his Vietnam experiences and coming home to an unfavorable environment.  The examiner diagnosed alcohol dependence, in early remission.  The examiner concluded that the Veteran had a few symptoms of PTSD, but that he did not meet the full criteria for a diagnosis of PTSD.  
An October 2011 VA treatment record noted that the Veteran fulfilled Criteria B, C, and D for a diagnosis of PTSD.  The provider concluded that it was strongly suggestive that his Axis I diagnosis may be more consistent with PTSD than depression.  In August 2012, he discussed the in-service rocket attack and reported that he started drinking to suppress his feelings.  An October 2012 VA mental health note showed that the Veteran was undergoing cognitive processing therapy for his PTSD and depression.  A December 2012 VA treatment record indicated that his cognitive processing therapy score was significant for PTSD.  
The Board finds that the February 2011 VA examination is inadequate for adjudication purposes and that a remand is required to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner diagnosed alcohol dependence and found that the Veteran did not meet the full criteria for PTSD.  However, the medical evidence of record includes diagnoses of depressive disorder, adjustment disorder, and anxiety disorder, but the VA examiner did not offer an opinion as to whether his other psychiatric disorders were related to service.  Moreover, subsequent VA treatment records documented his treatment for PTSD related to in-service trauma.  In addition, there is some indication that his psychiatric disorder is secondary to his service connected coronary artery disease.  Therefore, a remand is required to obtain a medical opinion addressing all of the medical evidence of record.   
The Board also finds that additional development is required to corroborate the Veterans claimed in-service stressors.  
With regard to his alcohol dependence, the Board notes that direct service connection cannot be established for alcohol abuse.  38 U.S.C. §1131; 38 C.F.R. § 3.301(a).  The law, however, does not preclude compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veterans service-connected disability.  The Veteran testified that his alcohol dependence is secondary to his psychiatric disorder.  
The Board finds that his claims for entitlement to service connection for alcohol abuse and his claim for entitlement to medical treatment for a psychiatric disorder is inextricably intertwined with his psychiatric claim and must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).
Coronary Artery Disease
The Board finds additional development is required before the Veterans claim is decided.  The Veteran indicated that the VA examination of record does not accurately reflect the severity of his coronary artery disease.  Specifically, he asserted that the examiners provided incorrect estimations of his METS level, and that his physical activities were more limited than reflected in the examination reports.   
The Veteran is currently assigned a 30 percent rating for his coronary artery disease under Diagnostic Code 7005.  Under that regulation, a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required, a 10 percent disability rating is warranted.  A workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent disability.  More than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent disability rating.  Chronic congestive heart failure, with a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent disability.  38 C.F.R. § 4.104; Diagnostic Code 7005.  
One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).
June 2005 Social Security Administration records noted that the Veteran experienced chest pain when walking and without any activity.  He could walk about 50 yards before he had to stop, and had chest pain when doing house or yard work.
The April 2014 VA examiner noted that the Veteran reported dyspnea at 1to 3 METS.  This METS level has been found to be consistent with activities such as eating, dressing, taking a shower, and slow walking for 1 to 2 blocks.  The examiner acknowledged that the Veteran had shortness of breath with exertion, but that he smoked for many years.  He was unable to walk on the treadmill due to his back problems.  Based on physical findings, objective testing, and the Veterans history, the VA examiner estimated that his METs level was between 5 and 7. 
At the May 2017 Board hearing, he testified that he had to take breaks just to walk to the mailbox.   
A workload of 5 to 7 METs has been found to be consistent with activities such as golfing (without cart), moving law (push lawn mower), and heavy yard work (digging).  This finding appears to be inconsistent with the Veterans earlier statements that he experienced cardiac symptoms at rest.  
The Veterans reported physical activity appears to be inconsistent with the VA examiners finding of 5 to 7 METs.  Based on the above, the Board finds that another VA examination is necessary to determine the severity of the Veterans coronary artery disease.  Barr v. Nicholson, 21 Vet. App. 303, 312.  
TDIU
The TDIU claim is intertwined with the issues remanded herein.  Thus, the Board will defer its decision on the TDIU claim until the remaining claims are resolved. 
 
The matters are REMANDED for the following action:
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
2. Take all appropriate actions to verify through official sources the Veterans claimed stressors.
3. Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all psychiatric disorders present during the appeal period.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.
Based on the review of the Veterans pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  The examiner should confirm or rule out a diagnosis of PTSD and consider the VA treatment records showing a diagnosis of PTSD related to in-service trauma.  
The examiner should state an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a confirmed in-service stressor, or due to a stressor which relates to fear of hostile military or terrorist activity.  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veterans symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.
With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veterans active service.  
With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or aggravated by his service-connected coronary artery disease.  
The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.
4. Then, the RO or the AMC should schedule the Veteran for a VA examination to determine the current nature and severity of his coronary artery disease.  The claims file must be provided to the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests must be conducted.  All pertinent symptomatology and findings must be reported in detail, and in accordance with the VA rating criteria.  
a. Any indicated diagnostic tests and studies, to include a METs exercise test, must be accomplished.  The examiner must address at what level of METs the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a METs exercise test is not performed, the examiner must provide an explanation as to why such a test is not warranted either because of a medical contraindication, the Veterans left ventricular ejection fraction was measured at 50 percent or less, the Veteran has chronic congestive heart failure or had more than one episode of congestive heart failure within the past year, or a 100 percent evaluation can be assigned on another basis.  If a METs exercise test cannot be completed for medical reasons, the medical examiner must explain the medical reason and provide an estimated activity level expressed in METs which must be supported by scientific examples such as slow stair climbing or shoveling snow.  
b. The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veterans current ejection fraction.  The examiner should also state whether there is evidence of congestive heart failure, and/or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray testing.
The examiner must consider and discuss the Veterans statements concerning his physical activities.  
5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel 

